                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 19-cr-00224-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. DAKOTA MICHAEL HELLER,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter comes before the Court on the Government’s Motion for Order

Permitting Filing of Expert Notice Disclosure [Docket No. 33], wherein the United States

asks the Court for permission to file an expert disclosure. The defendant opposes the

motion on the grounds that the government’s proposed disclosure is untimely and

prejudicial in that it involves an unforeseeable expert witness. Docket No. 36 at 3. The

expert witness at issue is an FBI child/adolescent forensic interviewer who would testify

about delayed outcry by victims of child sex abuse, grooming by perpetrators, and the

nature of the adolescent male brain. Docket No. 33 at 2 n.1.

      On May 16, 2019, the Court ordered that “expert witness disclosures pursuant to

Fed. R. Crim. P. 16 shall be made no later than seven days before the deadline for

filing pretrial motions and any challenges to such experts shall be made by the pretrial

motion filing deadline.” The deadline for expert witness disclosure thus depends on

when the pretrial motions deadline is. Originally, the pretrial motions deadline was June
17, 2019, making the deadline for expert witness disclosures one week before or June

10. The United States did not file a disclosure regarding the expert at that time. The

pretrial motion deadline was later extended at the request of the defendant to June 26.

Docket Nos. 20 and 21. As a result, the Court’s May 16 order made the expert

disclosure deadline “seven days before the deadline for filing pretrial motions,” which

was June 19. The government did not file any disclosure regarding its expert by that

date.

        On July 2, 2019, the Court held a hearing on defendant’ Motion to Exclude 90

Days From the Speedy Trial Act Computation [Docket No. 23] and, in the course of

ruling on the motion, reset the pretrial motions deadline to September 6, 2019. Docket

No. 25. This ruling had the effect of extending the expert disclosure deadline to August

30, 2019, seven days before the pretrial motions deadline. On that date, counsel f or

the United States emailed counsel for the defendant regarding the production of certain

discovery and also stating “please contact me when you are available to discuss

stipulations, a schedule for expert notices, and other trial issues.” Docket No. 38. T he

government did not disclose its expert at that time. Instead, the government disclosed

its expert witness summary on September 13, 2019. Docket No. 37 at 3.

        The Court finds that, while the government did not intentionally ignore the August

30 expert witness deadline, its disclosure on September 13 was late and failed to

comply with its disclosure obligations under the Court’s May 16, 2019 order.

        The Court also finds that, due to the lateness of the government’s disclosure, the

defendant is prejudiced. Defendant argues that late disclosure of an unforeseeable

expert witness will impact the defendant’s trial strategy. Docket No. 36 at 3. The

                                             2
defendant indicates that, if this witness is allowed to testify, he will file a Rule 702

challenge to the expert. Id. at 1 n.1. The Court has no reason to doubt these

representations.

       The government argues that the expert was not “unforeseeable” since this case

involves an alleged victim who was a minor at the time, but such argument is belied by

the fact that the government did not disclose the expert on June 10 or June 19 despite

considering the victim to be a minor, but only months later after “an evolution based on

the perceived defense theory.” Docket No. 37 at 2. The government also argues that

“defendant never requested the government to disclose, as required to trigger the

government’s obligation under Fed.R.Crim.P. 16(a)(1)(G).” Id. at 3. However, the

defendant made that request on May 14, 2019, as reflected in the Discovery

Conference Memorandum and Order. Docket No. 13 at 4.

       As the government notes, the Court should typically consider three factors in

determining the consequence of a failure of the government to comply with its discovery

obligations: (1) the reason for the government’s delay in production; (2) the extent of

prejudice to the defendant as a result of the delay; and (3) the feasibility of curing the

prejudice with a continuance. Docket No. 37 at 3 (citing United States v. Brown, 592

F.3d 1088, 1090-91 (10th Cir. 2009)). In considering an appropriate sanction, the court

should “impose the least severe sanction that will accomplish prompt and full

compliance with the . . . discovery order.” United States v. Ivy, 83 F.3d 1266, 1280

(10th Cir. 1996). Excluding the testimony is rare. “[E]xclusion of the witnesses' expert

testimony . . . is almost never imposed ‘in the absence of a constitutional violation or

statutory authority for such exclusion.’” United States v. Charley, 189 F.3d 1251, 1262

                                               3
(10th Cir. 1999) (quoting United States v. Gonzales, 164 F.3d 1285,1292 (10th Cir.

1999)).

       As alluded to earlier, the Court finds no bad faith by the government in failing to

disclose by August 30. However, the government otherwise has no good excuse for

missing the expert disclosure deadline. Regarding the second factor, the Court finds

that the defendant is prejudiced by the late disclosure. Not only was the expert

unforeseeable, especially given that the United States had not disclosed the w itness on

June 10 or June 19, but it was not until September 13, a month before trial, that the

defendant learned of the identity, qualifications, and the opinions of the expert, which

were necessary for him to be able to file a Rule 702 motion. Litigating those issues in

the time remaining and potentially identifying a rebuttal expert would compromise the

defendant’s ability to otherwise prepare for trial. As to the third factor, the feasibility of

curing the prejudice with a continuance, the defendant does not provide any reason to

believe that he would be prejudiced by a continuance. And the Court discerns none.

However, the United States indicates that the “government does not propose a

continuance because, for the sake of the victim in this case, it does not wish to . . .

further prolong this matter . . . .” Docket No. 37 at 3. Moreover, the United States does

not propose any alternative or lesser sanction. Given the trial date of October 15, 2019

and the absence of any suggestions by the parties, the Court does not perceive a

reasonable alternative to exclusion of the expert’s testimony regarding the topics noted

in the government’s motion.1 Wherefore, it is


       1
       Defendant does not object to the expert testifying as to jurisdictional issues.
Docket No. 36 at 3. The government’s expert may testify about this subject area.

                                               4
       ORDERED that the Government’s Motion for Order Permitting Filing of Expert

Notice Disclosure [Docket 33] is denied. It is further

       ORDERED that defendant’s Motion for Leave to File a Sur-Reply [Docket No. 40]

is denied as moot.


       DATED September 18, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             5
